


110 HR 2718 IH: DSHEA Full Implementation and

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2718
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To ensure that the goals of the Dietary Supplement Health
		  and Education Act of 1994 are met by authorizing appropriations to fully
		  enforce and implement such Act and the amendments made by such Act, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 DSHEA Full Implementation and
			 Enforcement Act of 2007.
		2.FindingsCongress finds the following:
			(1)Over 158,000,000
			 Americans regularly consume dietary supplements to maintain and improve their
			 health.
			(2)Consumer
			 expenditures on dietary supplements reached a reported $17,100,000,000 in 2000,
			 double the amount spent in 1994.
			(3)According to a
			 recent report issued by the Food and Drug Administration (in this Act referred
			 to as the FDA) the use of dietary supplements is likely to grow
			 due to factors such as the aging of the baby boom generation, increased
			 interest in self-sufficiency, and advances in science that are uncovering new
			 relationships between diet and disease.
			(4)In 1994, the
			 Dietary Supplement Health and Education Act of 1994 (Public Law 103–417) (in
			 this Act referred to as DSHEA) was enacted. This Act balanced
			 continued consumer access to vitamins, minerals, and other dietary supplements,
			 increased scientific research on the benefits and risks of dietary supplements,
			 public education on dietary supplements, and needed consumer
			 protections.
			(5)DSHEA requires that
			 claims made on dietary supplement labels, packaging, and accompanying material
			 be truthful, non-misleading, and substantiated. Manufacturers are prohibited
			 from making claims that products are intended to diagnose, treat, mitigate,
			 cure, or prevent a disease.
			(6)DSHEA provides for
			 good manufacturing practice standards setting requirements for potency, purity,
			 sanitary conditions, and recordkeeping for dietary supplements.
			(7)DSHEA requires
			 that manufacturers submit adequate information as to the safety of any new
			 ingredients contained in dietary supplements before those products can be
			 sold.
			(8)The FDA has
			 updated and expanded its system for the reporting, collection, and analysis of
			 dietary supplement adverse events reports.
			(9)DSHEA provides the
			 FDA with a number of authoritites to remove unsafe dietary supplements from the
			 marketplace.
			(10)DSHEA created the
			 Office of Dietary Supplements within the National Institutes of Health to
			 expand research and consumer information about the health effects of dietary
			 supplements.
			(11)The FDA has not
			 adequately used its authority to enforce DSHEA.
			(12)The FDA needs
			 adequate resources to appropriately implement and enforce DSHEA. Congress has
			 appropriated additional funds over the last several years beyond those
			 requested in the President’s budget to implement and enforce DSHEA, reaching
			 $9,700,000 in fiscal year 2003.
			(13)However,
			 according to the FDA, full implementation of DSHEA would require substantial
			 additional resources. The FDA asserts that between $24,000,000 and $65,000,000
			 per year will be needed to fully implement DSHEA.
			3.Authorization and
			 appropriation of resources
			(a)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the Dietary Supplement Health and Education Act of 1994 (Public Law
			 103–417), the amendments made by such Act, and all applicable regulatory
			 requirements for dietary supplements under the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 301 et seq.)—
				(1)$20,000,000 for
			 fiscal year 2008;
				(2)$30,000,000 for
			 fiscal year 2009;
				(3)$40,000,000 for
			 fiscal year 2010;
				(4)$50,000,000 for
			 fiscal year 2011; and
				(5)$65,000,000 for
			 fiscal year 2012.
				(b)Appropriation of
			 funds for fiscal year 2008There are appropriated, out of any
			 money in the Treasury not otherwise appropriated, to carry out the Dietary
			 Supplement Health and Education Act of 1994 (Public Law 103–417), the
			 amendments made by such Act, and all applicable regulatory requirements for
			 dietary supplements under the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), $20,000,000 for
			 fiscal year 2008.
			(c)Office of
			 Dietary SupplementsThere are authorized to be appropriated and
			 there are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for expanded research and development of consumer information on
			 dietary supplements by the Office of Dietary Supplements at the National
			 Institutes of Health—
				(1)$30,000,000 for
			 fiscal year 2008; and
				(2)such sums as may be
			 necessary for each of the fiscal years 2009 through 2012.
				(d)Use of
			 fundsThe Food and Drug Administration shall fully and
			 appropriately use the funds appropriated in subsections (b) and (c) and
			 pursuant to subsection (a) to regulate dietary supplements.
			4.Annual
			 accountability report on the regulation of dietary supplements
			(a)In
			 generalNot later than January 31, 2008, and annually thereafter,
			 the Secretary of Health and Human Services shall submit a report to Congress on
			 the implementation and enforcement of the Dietary Supplement Health and
			 Education Act of 1994 (Public Law 103–417).
			(b)ContentsThe
			 report under subsection (a) shall include the following:
				(1)The total funding
			 and number of full-time equivalent personnel in the Food and Drug
			 Administration dedicated to dietary supplement regulation over the prior fiscal
			 year.
				(2)The total funding
			 and number of full-time equivalent personnel in the Food and Drug
			 Administration dedicated to administering adverse event reporting systems as
			 they relate to dietary supplement regulation over the prior fiscal year.
				(3)The total funding
			 and number of full-time equivalent personnel in the Food and Drug
			 Administration dedicated to enforcement of dietary supplement labeling and
			 claims requirements over the prior fiscal year and an explanation of their
			 activities.
				(4)The total funding
			 and number of full-time equivalent personnel in the Food and Drug
			 Administration dedicated to good manufacturing practices inspections of dietary
			 supplement manufacturers over the prior fiscal year and an explanation of their
			 activities.
				(5)The number of good
			 manufacturing practices inspections of dietary supplement manufacturers by the
			 Food and Drug Administration over the prior fiscal year and a summary of the
			 results.
				(6)The number of new
			 ingredient reviews and safety reviews related to dietary supplements and the
			 results of those reviews.
				(7)An explanation of
			 all enforcement actions taken by the Food and Drug Administration and the
			 Department of Health and Human Services related to dietary supplements over the
			 prior fiscal year, including the number and type of actions.
				(8)The number of
			 dietary supplement claims for which the Food and Drug Administration requested
			 substantiation from the manufacturer over the prior fiscal year, and the
			 agency’s response.
				(9)The number of
			 dietary supplement claims determined to be false, misleading, or
			 nonsubstantiated by the Food and Drug Administration over the prior fiscal
			 year.
				(10)The research and
			 consumer education activities supported by the Office of Dietary Supplements of
			 the National Institutes of Health.
				(11)Any
			 recommendations for administrative or legislative actions regarding the
			 regulation of dietary supplements.
				(12)Any other
			 information regarding the regulation of dietary supplements determined
			 appropriate by the Secretary of Health and Human Services or the Commissioner
			 of Food and Drugs.
				
